McGehee, C. J.
The appellant, Willie J. Davis, was indicted, tried and convicted in the Circuit Court of Scott County for the crime of manslaughter, and sentenced to serve a term of ten years in the state penitentiary.
Under Section 1963, Code of 1942, it is required that the Supreme Court shall render an opinion in writing in all felonies where the punishment prescribed is ten years or more.
The appellant shot and killed one Roosevelt Jones at the appellant’s home at a time when Jones was not shown to have been armed with a weapon of any kind. At least the evidence is conflicting as to whether or not the said Roosevelt Jones was making any effort to harm the appellant at the time of the shooting. Moreover, the appellant and his witnesses, although claiming at the trial that at the time of the shooting the deceased had reached toward his hip pocket as if to draw a weapon, they all admitted in their testimony that at the time the officers were investigating the shooting they did not mention such alleged fact to the officers. In other words, it was then the appellant’s theory that the shooting was accidental. Then, too, there was testimony that the deceased had held up his hands immediately before the shooting by the appellant.
*234 We think that this was just another Saturday night disturbance and shooting, and that the evidence, though conflicting, was ample to sustain the verdict of manslaughter and the sentence of ten years imposed, and that, therefore, the judgment and sentence should be, and the same is, hereby affirmed.
Affirmed.
Kyle, Gillespie, Rodgers and Jones, JJ., concur.